ACCEPTED
                                                                                         05-18-00646-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                       6/4/2018 10:50 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                       CAUSE NO. 05-18-00646-CV

                            —————————                 FILED IN
                                               5th COURT OF APPEALS
                                                   DALLAS, TEXAS
                   IN THE COURT OF APPEALS     6/4/2018 10:50:14 AM
                FOR THE FIFTH DISTRICT OF TEXAS      LISA MATZ
                                                       Clerk
 ——————————————————————————————

                       ROBERT W. BARRETT, JR.

                                              Appellant

                                       v.

                           ROSA M. BARRETT

                                              Appellee

 ——————————————————————————————

       On Appeal from the 255th District Court of Dallas County
                       Cause No. DF-16-12105
                    Kim Cooks, Judge Presiding

 ——————————————————————————————

              APPELLANT’S MOTION FOR EXTENSION
               OF TIME TO FILE NOTICE OF APPEAL

 ——————————————————————————————

      Appellant Robert W. Barrett, Jr. moves for an extension of time to file

his notice of appeal in this proceeding and states the following in support:




APPELLANT’S MOTION FOR EXTENSION
OF TIME TO FILE NOTICE OF APPEAL                                          Page 1
                                         I.

       The underlying case is In the Matter of the Marriage of Rosa M.

Barrett and Robert W. Barrett, cause number DF-16-12105 in the 255th

District Court of Dallas County.

                                        II.

       The trial court signed a Final Decree of Divorce in the underlying case

on April 20, 2018. Pursuant to Texas Rules of Appellate Procedure 4.1 and

26.1, the deadline for Mr. Barrett to file a notice of appeal was Monday May

21, 2018. Mr. Barrett did not file his notice of appeal until June 4, 2018,

fourteen days after the deadline to do so.

                                        III.

       Texas Rule of Appellate Procedure 26.3 provides that an appellate

court may extend the time to file a notice of appeal if, within fifteen days

after the deadline for filing the notice of appeal, the party (a) files in the trial

court the notice of appeal and (b) files in the appellate court a motion

requesting the extension. By filing his notice of appeal and this motion on

June 4, 2018, Mr. Barrett has complied with both requirements of Rule 26.3.




APPELLANT’S MOTION FOR EXTENSION
OF TIME TO FILE NOTICE OF APPEAL                                              Page 2
                                      IV.

       Mr. Barrett’s counsel in the trial court has been C. Tony Wright. Mr.

Wright did not notify Mr. Barrett that the trial court had signed a Final

Decree of Divorce.      After Mr. Barrett attempted to contact Mr. Wright

several times to determine the status of the underlying case but was unable

to reach Mr. Wright, Mr. Barrett began searching for new counsel. On May

31, 2018, when Mr. Barrett contacted a lawyer about potentially representing

him, that lawyer looked up the case on the trial court’s online docket sheet

and advised Mr. Barrett (1) that a Final Decree had already been signed and

(2) that the deadline to file a notice of appeal had already passed.

                                       V.

      Appellant Robert W. Barrett, Jr. prays that this Court enter an order

granting his Motion for Extension of Time to File Notice of Appeal and

specifying that his notice of appeal filed on June 4, 2018 is timely.



Respectfully submitted,

/s/ Robert W. Barrett, Jr.
Robert W. Barrett, Jr.
Pro Se
7704 Heather Ridge Court
Irving, Texas 75063
(214) 336-9525
bob.barrett63@gmail.com


APPELLANT’S MOTION FOR EXTENSION
OF TIME TO FILE NOTICE OF APPEAL                                        Page 3
                 CERTIFICATE OF CONFERENCE

      I hereby certify that I attempted to confer with Appellee’s counsel
Kara J. Johnson but that I was unable to reach her.

                                          /s/ Robert W. Barrett, Jr.
                                          Robert W. Barrett, Jr.

                      CERTIFICATE OF SERVICE

       On June 4, 2018, I served a copy of this document via the e-filing
portal to the following counsel for Appellee Rosa M. Barrett:

Kara J. Johnson
1515 Main Street
Dallas, Texas 75201

                                          /s/ Robert W. Barrett, Jr.
                                          Robert W. Barrett, Jr.




APPELLANT’S MOTION FOR EXTENSION
OF TIME TO FILE NOTICE OF APPEAL                                       Page 4